         Case 1:20-cv-00541-EAW Document 21 Filed 05/19/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT FOR
                       THE WESTERN DISTRICT OF NEW YORK

MARILYN R. JOHNSON,                                 :       Civil No. 1:20-cv-00541
                                                    :
                             Plaintiff,             :
                                                    :
v.                                                  :
                                                    :
ANDREW SAUL,                                        :
COMMISSIONER OF                                     :
SOCIAL SECURITY,                                    :
                                                    :
                             Defendant.             :


                 STIPULATION AND ORDER FOR ATTORNEY FEES


       IT IS HEREBY STIPULATED by and between Rebecca H. Estelle, Special Assistant

United States Attorney, for James P. Kennedy, Jr., the United States Attorney for the Western

District of New York, attorneys for the defendant herein, and Jeanne Murray, Esq., attorney

for the Plaintiff, that the Commissioner of Social Security pay to the Plaintiff attorney fees in

the amount of $6,940.00, pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412. Such award is made in full satisfaction of any claim for fees, expenses and costs under

the EAJA. It is further agreed that the Plaintiff is awarded costs under 28 U.S.C. § 1920 in

the amount of $400.00.

       The attorney fees may be paid to Plaintiff’s counsel if Plaintiff agrees to assign the fees

to counsel, and provided that Plaintiff owes no debt to the Federal Government that is subject

to offset under the U.S. Treasury Offset Program.
Case 1:20-cv-00541-EAW Document 21 Filed 05/19/21 Page 2 of 2




                           James P. Kennedy, Jr.
                           United States Attorney

                     By:   _/s/Rebecca H. Estelle_
                           Rebecca H. Estelle
                           Special Assistant U.S. Attorney
                           Attorney for Defendant
                           c/o Social Security Administration
                           Office of General Counsel
                           26 Federal Plaza, Room 3904
                           New York, New York 10278
                           (212) 264-2023



                           Law Offices of Kenneth Hiller, PPLC
                           Attorneys for Plaintiff

                     By:   _/s/ Jeanne Murray____
                           Jeanne Murray, Esq.
                           Law Offices of Kenneth Hiller, PPLC
                           6000 North Bailey Avenue
                           Suite 1A
                           Amherst, NY 14226
                           716-564-3288




                                               DATED: 05/19/2021
